WHEELER, District Judge.
This suit, brought upon letters patent No. 477,429, dated June 21, 1892, and granted to Arthur Martyn, for a method of making advertising signs by molding or stamping the letters or symbols in plastic or ductile material, and! placing them under glass,, the field of which is covered, leaving" a. similar pattern, has been heard on demurrer to the bill. Unless the patent is so void on its face as to require no defense to a suit upon it, the demurrer must be overruled, and the defendant left to malee his defense according to the provisions of the statute governing such defenses and the principles of procedure. Rev. St. U. S. § 4920; New York, etc., Co. v. New Jersey, etc., Co., 137 U. S. 445, 11 Sup. Ct. 193; Blessing v. Copper Works, 34 Fed. 753; Indurated, etc., Co. v. Grace, 52 Fed. 124; Goebel v. Supply Co., 55 Fed. 825. The specification contains a disclaimer of similar signs, but not of this method of making them, which, as an art, is patentable separately from the signs themselves, if sufficiently new and useful. The several steps of the method are said to be and are old, but the combination of them producing this result is not known to be, nor even said to be. The disclaimer of signs made by carving is said to be a disclaimer of every obvious method of making similar signs, but the court cannot say that the method of this patent was so obvious before Martyn made it so.
Demurrer overruled; bill to be answered by December rule day.